DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by High et al. (High) (US 2018/0215037).
Regarding claim 2, High discloses a method comprising:
determining, by an autonomous device, to perform a monitoring operation for an asset located in a property ([0064], an instruction is sent to robot to retrieve an object);
based on determining to perform the monitoring operation, identifying a location of the asset within the property ([0064], in step 408 the robot queries location data for the object);
navigating, by the autonomous device, to the location of the property ([0064], in step 410 the robot navigates to the shelf containing the item); and

Regarding claim 10, the limitations of claim 10 are rejected in the analysis of claim 2.  High further discloses a system comprising: one or more computing devices (FIG. 3); and one or more storage devices storing instructions that, when received by the one or more computing devices, cause the one or more computing devices to perform operations ([0060], a CRM storing a program).
Regarding claim 16, the limitations of claim 16 are rejected in the analysis of claim 2.  High further discloses at least one non-transitory computer-readable storage device storing instructions that, when received by one or more processors, cause the one or more processors to perform operations ([0060], a CRM storing a program).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (High) (US 2018/0215037) in view of Jones et al. (Jones) (US 2014/0277854).
Regarding claims 3, 11, and 17, High discloses the method of claim 2 (see claim 2 above).
High is silent about wherein determining to perform a monitoring operation for an asset comprises determining that a present status of the asset does not correspond to an expected status of the asset.
Jones from the same or similar field of endeavor discloses wherein determining to perform a monitoring operation for an asset comprises determining that a present status of the asset does not correspond to an expected status of the asset (0064], it is determined that the object is not at an expected location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jones into the teachings of High for determining an object is not present.
Regarding claims 4, 12, and 18, High in view of Jones discloses the method of claim 3.

Jones from the same or similar field of endeavor discloses the expected status identifies a first location of the property where the asset is expected to be located ([0064], the drone travels an expected location); the present status identifies a second location of the property where the asset is identified to be presently located based on sensor data collected by one or more sensors of the property ([0064], when the object is not present at the expected location,  the drone is directed to a location where the object is moves based on RFID data); and determining that the present status does not correspond to the expected status comprises determining that the first location is different from the second location ([0064], when the object is not present at the expected location,  the drone is directed to a location where the object is moves based on RFID data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jones into the teachings of High for determining the location of a moved object.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (High) (US 2018/0215037) in view of Hickman et al. (Hickman) (US Pat. No. 9,205,886).
Regarding claim 8, High discloses the method of claim 2 (see claim 2 above).

Hickman from the same or similar field of endeavor discloses determining, by the autonomous device and based on the one or more images, that the asset is not presently located at an expected location (col. 17, lns. 58-62, the location status of an item is determined using images collected of the object); and based on determining that the asset is not presently located at the expected location, providing, by the autonomous device for output to a computing device of a user associated with the property, a communication indicating that the asset is not located at the expected location of the property (col. 27, lns. 41-50, a list is generated when an item is determined to be missing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hickman into the teachings of High for indicating a missing status of an object.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (High) (US 2018/0215037) in view of Maier et al. (Maier) (US 2015/0140954).
Regarding claim 9, High discloses the method of claim 2 (see claim 2 above).
High is silent about obtaining, by the autonomous device, data indicating a security breach at the property; and determining to perform the monitoring operation for the asset in response to obtaining the data indicating the security breach.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Maier into the teachings of High for determining the status of an object during an emergency.

Allowable Subject Matter
Claims 5-7, 13- 15, and 19- 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488